Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings 
	Drawings amendments filed 03 December 2020 are entered. 

Specifications 
	Specification amendments filed 03 December 2020 are entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha Mandy on 23 February 2021.
The application has been amended as follows: 
IN THE CLAIMS

1. (Currently Amended) An interface for a double-skin combustor liner, the interface comprising an annular ceramic matrix composite (CMC) body formed about a center axis, the annular body extending from a first side on a first axial end of the annular body to a second side on a second axial end of the annular body spaced axially apart from the first axial end, the first and second sides each having an annular inner joint groove extending axially from each respective CMC combustor skin, and the first and second sides each having an annular outer joint groove extending axially from each respective metal combustor skin, each each 
2-3. (Canceled)
4. (Currently Amended) The interface according to claim [[2]] 1, wherein at least one of the annular inner joint grooves respective sliding surface for the respective CMC combustor skin, the respective sliding surface oriented with a radial component and an axial component relative to the center 
5. (Currently Amended) The interface according to claim 1, wherein a plurality of holes extend from an outer circumferential face of the annular CMC body to an inner circumferential face of the annular CMC body, the holes being circumferentially distributed in the annular CMC body.  
6. (Currently Amended) The interface according to claim 5, wherein the holes are quench jet holes 
7. (Currently Amended) The interface according to claim 5, further comprising fluid passages extending from one of the first side and the second side and distributed circumferentially
8. (Currently Amended) The interface according to claim 5, further comprising necks projecting from 
9. (Original) The interface according to claim 1, wherein the annular CMC body is a CMC monoblock.  

11. (Currently Amended) A combustor for a gas turbine engine comprising: 
a combustor chamber having a dome portion and a duct portioneach inner CMC skin defining a part of an inner surface of the combustor chamber; and 
an annular CMC interface formed about a center axis and disposed between the dome and duct portions, the interface extending from a first side at a first axial end of the annular CMC interface to a second side at a second axial end of the annular CMC interface and having an inner circumferential face providing a portion of the inner surface of the combustor chamber, the first and second sides each having an inner annular joint groove extending axially from each of the first and second axial ends into the annular CMC interface toward the other of the first and second axial ends, each inner joint groove receiving a respective one of the inner CMC skins of the dome and duct portions to form a continuous CMC surface with the inner circumferential face and an outer annular joint groove extending axially from each of the first and second axial ends into the annular CMC interface toward the other of the first and second axial ends, each outer joint groove receiving a respective one of the outer skins of the dome and duct portions, each [[the]] outer joint groove being radially outward of [[the]] each inner joint groove.
12. (Canceled)
13. (Currently Amended) The combustor according to claim [[12]] 11, wherein each of the dome and duct portions has 

15. (Original) The combustor according to claim 13, comprising springs biasing the interface against the outer skins.  
16. (Currently Amended) The combustor according to claim [[12]] 11, wherein at least one of the inner joint grooves respective sliding surface for the respective inner CMC skin, the respective sliding surface oriented with a radial component and an axial component relative to the center 
17. (Previously Presented) The combustor according to claim 11, wherein a plurality of holes extend from an outer circumferential face of the annular CMC interface to the inner circumferential face of the annular CMC interface, the holes being circumferentially distributed in the annular CMC interface.  
18. (Previously Presented) The combustor according to claim 17, further comprising fluid passages extending from one of the first side and the second side to the holes, the fluid passages being in fluid communication with an annular space.  
19. (Currently Amended) The combustor according to claim 17, further comprising necks projecting from 
20. (Currently Amended) A gas turbine engine comprising: 
a combustor defined by a combustor chamber having a dome portion and a duct portion with respect to a center axis of the gas turbine engine, each a part of an inner surface of the combustor chamber; and 
an annular CMC interface formed about the center axis and disposed between the dome and duct portions, the interface extending from a first side at a first axial end of the interface to a second side at a second axial end of the interface and having an inner circumferential face providing a portion of the inner surface of the combustor chamber, the first and second sides each having an inner annular joint groove extending axially from each of the first and second axial ends into the interface toward the other of the first and second axial ends, each inner joint groove receiving a respective one of the inner CMC skins , and an outer annular joint groove extending axially from each of the first and second axial ends into the interface toward the other of the first and second axial ends, each outer joint groove receiving a respective one of the outer skinseach outer joint groove being radially outward of [[the]] each inner joint groove.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1, 11, and 20, the prior art of record does not teach in combination with the other limitations of the independent claim: each of the first and second sides of the annular interface body comprising an inner annular “joint groove extending axially from each of the first and second axial ends into the interface toward the other of the first and second axial ends” and an outer annular “joint groove extending axially from each of the first and second axial ends into the interface toward the other of the first and second axial ends”, which are “radially outward of each inner joint groove”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741